Title: James Madison to Charles J. Ingersoll, 30 August 1832
From: Madison, James
To: Ingersoll, Charles Jared


                        
                            
                                Montpellier
                            
                            
                                
                                    
                                
                                Augt. 30/32.
                            
                        
                        J. Madison presents his respects to Mr Ingersoll with many thanks for the Copy of his Address on the 4th of
                            July. It is a proof that fertility of genius can create an interest in a case which in other hands would be barren from
                            apparent exhaustion.
                        J. M. is sensible of the delay in making the proper return to Mr I for his favor. He has an apology which he
                            is sure will be kindly accepted in his advanced age & the maladies added to it, which have sometimes occasioned
                            omissions as well as delays.
                        
                            
                                
                            
                        
                    